Case 8:15-cv-02034-JVS-JCG Document 859-12 Filed 10/28/19 Page 1 of 3 Page ID
                                 #:65352




                        EXHIBIT 9




                       DECLARATION OF JENNIFER FERNANDES             EXHIBIT 9
Case 8:15-cv-02034-JVS-JCG Document 859-12 Filed 10/28/19 Page 2 of 3 Page ID
                                 #:65353




                       DECLARATION OF JENNIFER FERNANDES             EXHIBIT 9
                                        Case 8:15-cv-02034-JVS-JCG Document 859-12 Filed 10/28/19 Page 3 of 3 Page ID
                                                                         #:65354
Jennifer Fernandes

From:                                            Jennifer Fernandes
Sent:                                            Wednesday, August 21, 2019 3:39 PM
To:                                              jimbuc@dwbhshirts.com; maryannbuc@aol.com; Ccarlberg
Subject:                                         Declaration of Mary Ann Buc
Attachments:                                     2019-8-21 - Declaration of MaryAnn Buc.docx


Good Afternoon MaryAnn:

Please find attached a revised Declaration. Please review the declaration carefully and make sure that you are in
agreement with everything stated. We endeavored to keep the declaration in your exact words as much as possible. In
reading your statement it looks like Trycia was house sitting for you in the month of December up to the holidays and
went straight from your house to her mother's home. Can you please confirm that? If you are unable to confirm that
timeline can you confirm that Trycia was not house sitting for the Ferrell's in between house sitting for you and going to
her mother's for the holidays. If you are not in agreement with any portion of the document, please contact me and we
can make whatever edits you desire.

If you agree with everything stated in your Declaration, please sign where indicated and return the signed document to
our office via email and place the original in the mail to the address below.

If you have any questions or concerns, please do not hesitate to contact me.

Best,
‐‐

Jennifer Fernandes | Paralegal | Emord & Associates, P.C. | 2730 S Val Vista Dr, Bldg 6, Ste 133 | Gilbert, AZ 85295

Firm: (602) 388-8899 | Direct: (480) 500-5821 | Facsimile: (602) 393-4361 |www.emord.com

     To help protect y our priv acy ,
     Micro so ft Office prev ented
     auto matic downlo ad o f this
     picture from the Internet.




NOTICE: This is a confidential communication intended for the recipient listed above. The content of this communication is protected from
disclosure by the attorney-client privilege and the work product doctrine. If you are not the intended recipient, you should treat this
communication as strictly confidential and provide it to the person intended. Duplication or distribution of this communication is prohibited
by the sender. If this communication has been sent to you in error, please notify the sender and then immediately destroy the document.




                                                                                   1
                                                                  DECLARATION OF JENNIFER FERNANDES                      EXHIBIT 9
